1    Sanjay S. Schmidt (SBN 247475)
     LAW OFFICE OF SANJAY S. SCHMIDT
2
     1388 Sutter Street, Suite 810
3    San Francisco, CA 94109
     T: (415) 563-8583
4    F: (415) 223-9717
5
     e-mail: ss@sanjayschmidtlaw.com

6    Tai C. Bogan (SBN 241784)
     THE BOGAN LAW FIRM, PC
7    615 13th Street, Suite A
8
     Modesto, CA 95354
     T: (209) 566-9591
9    F: (209) 566-9668
     tai.bogan@theboganlawfirm.com
10

11
     Attorneys for Plaintiff,
     ALEX BARBOUR
12

13                                     UNITED STATES DISTRICT COURT
14
                                      EASTERN DISTRICT OF CALIFORNIA
15
     ALEX BARBOUR,                          ) Case No. 1:18-cv-01702-DAD-EPG
16
                                            )
                  Plaintiff,                ) STIPULATION AND ORDER TO
17
                                            ) MODIFY SCHEDULING ORDER
18        vs.                               )
                                            )
19   COUNTY OF STANISLAUS, a public entity;
                                            ) (ECF Nos. 9, 15)
     STANISLAUS COUNTY SHERIFF-CORONER
20                                          )
     ADAM CHRISTIANSON, individually;
                                            )
     COUNTY OF STANISLAUS Sheriff’s Deputy
21                                          )
     CHRISTOPHER HENDEE, individually; and
                                            )
22   DOES 1–40, Jointly and Severally,
                                            )
23                Defendants.               )
                                            )
24                                          )
25
             The parties, by and through their counsel of record, stipulate and hereby respectfully
26
     move this court to modify its March 28, 2019, Scheduling Order (ECF No. 9) to extend
27
     discovery and pretrial deadlines in this action as set forth in the following chart. This stipulation
28




     STIP. & ORDER TO AMEND SCHEDULING ORDER (ECF NO. 9)
     Case No. 1:18-cv-01702-DAD-EPG        1
1    will not modify or otherwise impact the pretrial conference or trial date. The parties propose the
2    following amended dates and deadlines (or as soon thereafter that the Court is available):
3
     Event                                Current date                    Proposed Date or Deadline
4
     Nonexpert Discovery Cut-off          February 7, 2020                April 17, 2020
5
     Expert Disclosure Deadline           March 6, 2020                   May 15, 2020
6
     Rebuttal Expert Disclosure           April 3, 2020                   June 12, 2020
7
     Deadline
8    Expert Discovery Cut-off             May 1, 2020                     July 10, 2020

9    Dispositive Motions filing           June 15, 2020                   July 27, 2020
     deadline
10

11
              The Pretrial Conference and Jury Trial dates of October 13, 2020 and December 8, 2020,
12
     respectively, would remain as set.
13
             Good cause exists to grant the requested extension for the following reasons, among
14
     others, which counsel can elaborate on further, if necessary:
15
         1. This is a civil rights case arising from the shooting of Plaintiff Alex Barbour and searches
16
              to which the Plaintiff was subjected, by Defendant Christopher Hendee, which occurred
17
              on November 5, 2017. There are disputed factual and legal issues, which will require
18
              depositions of the parties, some percipient witnesses, and potentially. The parties are
19
              attempting to the extent possible to phase the discovery, to allow for meaningful
20
              settlement discussions to occur when the case is ripe for such discussions, but before the
21
              substantial expenditures of costs and time that will be made before trial have occurred.
22
              There is key discovery that must be completed before the parties can meaningfully
23

24
              participate in ADR, and then there is additional discovery that will be required for trial

25            preparation.

26       2. The parties so far have exchanged one round of written discovery. Plaintiff’s counsel is

27            presently unable to view some of the recorded interviews of Defendant Hendee and

28            others, but is working with defense counsel to identify what software is needed, and is




     STIP. & ORDER TO AMEND SCHEDULING ORDER (ECF NO. 9)
     Case No. 1:18-cv-01702-DAD-EPG       2
1             attempting to obtain this software, so that the videos can hopefully be viewed. The
2             Plaintiff has produced all of his incident-related medical records and billing. The Plaintiff
3
              was deposed, on January 10, 2020.
4
         3. There are witnesses that were involved in the events that preceded the shooting of
5
              Plaintiff, which the undersigned counsel planned to depose, but depositions of these
6
              witnesses have not yet been possible. Two witnesses were subpoenaed by the defense,
7
              but Plaintiff’s counsel was not available on the date on which the depositions were set
8
              due to unforeseen circumstances out of their control that arose. Another individual, the
9
              individual that made the call that prompted law enforcement to respond to Plaintiff’s
10
              residence, is likely in-custody in state prison, and may need to be deposed in custody, if
11
              the parties decide his deposition is needed. The depositions of Defendant Christopher
12
              Hendee and Deputy Michael Sierra (who was present at the time of the shooting) still
13

14
              need to be scheduled, and will be set very soon, to be held in February. Counsel for the

15            parties have agreed to possibly hold off on the deposition of former Sheriff Adam

16            Christianson, until after a mediation is held, since Defendant Christianson currently

17            resides out of state.

18       4. At the time the current schedule was crafted and submitted, the undersigned counsel for
19            Plaintiff was of the understanding that some extra time was “baked” into the schedule, to
20            allow for the possibility that some of the deadlines would need to be extended without
21            impacting the pretrial conference and jury trial dates; that eventuality has come to
22
              fruition.
23
         5. While all parties have agreed that the proposed modifications will allow the parties
24
              additional time to adequately prepare for and ensure meaningful settlement discussions,
25
              the parties are mindful of the overcrowded Eastern District of California docket and the
26
              demands placed on Eastern District magistrate judges. To ease some of those constraints
27
              and to facilitate a full-day, robust settlement discussion, the parties believe that this case
28
              is best suited to be resolved in private mediation. One potential mediator that the parties


     STIP. & ORDER TO AMEND SCHEDULING ORDER (ECF NO. 9)
     Case No. 1:18-cv-01702-DAD-EPG        3
1             are considering is Judge Raul Ramirez (Ret.), who has experience in similar matters.
2             Whether he or another mediator is selected, the parties plan to obtain a date on which the
3
              mediator will be available to mediate this case soon, which will be for a time shortly after
4
              key discovery has concluded.
5
         6. If ADR efforts are unsuccessful, Plaintiff anticipates the following additional work is
6
              needed to properly prepare for trial: depositions of certain of the 25 individuals listed in
7
              the Defendants’ Rule 26(a)(1) disclosures that are Stanislaus County employees,
8
              depositions of certain of the 11 individuals listed in the Defendants’ Rule 26(a)(1)
9
              disclosures that are not Stanislaus County employees, the depositions of Stanislaus
10
              County Sheriff Adam Christianson, possibly the deposition of Modesto Police Chief
11
              Galen Carroll or other supervisors from the Modesto Police Department (Defendant
12
              Hendee’s former employer), multiple Persons Most Knowledgeable concerning
13

14
              Stanislaus County’s policies and procedures, various experts, and possibly damages

15            witnesses.

16            For the foregoing reasons, the parties respectfully request that this Court enter an order

17   extending the schedule in this case as set forth in the chart above.

18   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
19

20   Dated: January 24, 2020                         LAW OFFICE OF SANJAY S. SCHMIDT
                                                     -and-
21
                                                     THE BOGAN LAW FIRM, PC
22

23                                                   /s/ Sanjay S. Schmidt
24
                                                     By: SANJAY S. SCHMIDT
                                                     Attorneys for Plaintiff
25
     Dated: January 24, 2020                         DAN FARRAR, Attorney at Law
26

27
                                                     /s/ Dan Farrar (authorized 01-23-2020)
28                                                   By: DAN FARRAR
                                                     Attorney for Defendants


     STIP. & ORDER TO AMEND SCHEDULING ORDER (ECF NO. 9)
     Case No. 1:18-cv-01702-DAD-EPG       4
1
                                                   ORDER
2

3             Pursuant to the stipulation of the parties (ECF No. 15) and finding that good cause exists,

4    the Court grants the request to modify the Scheduling Order (ECF No. 9) as follows:

5
      Event                             Current Date or Deadline        New Date or Deadline
6     Nonexpert Discovery Cut-off       February 7, 2020                April 17, 2020
7     Expert Disclosure                 March 6, 2020                   May 15, 2020
8     Rebuttal Expert Disclosure        April 3, 2020                   June 12, 2020
9     Expert Discovery Cut-off          May 1, 2020                     July 10, 2020
10    Dispositive Motions               June 15, 2020                   July 27, 2020

11    Pretrial Conference               October 13, 2020, 1:30 p.m.     October 13, 2020, 1:30 p.m.

12
      Jury Trial                        December 8, 2020, 8:30 a.m.     December 8, 2020, 8:30 a.m.

13
     IT IS SO ORDERED.
14

15       Dated:       January 24, 2020                          /s/
                                                           UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28




     STIP. & ORDER TO AMEND SCHEDULING ORDER (ECF NO. 9)
     Case No. 1:18-cv-01702-DAD-EPG       5
